                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICKALE ALONSO HICKS,

                              Petitioner,
                                                                           ORDER
        v.
                                                                        19-cv-935-jdp
 DYLON RADTKE,

                              Respondent.


       Mickale Alonso Hicks, appearing pro se, has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254. Hicks raises three claims: (1) there was insufficient evidence to convict

him of felony murder for his role in an attempted armed robbery in which the victim was shot

and killed; (2) the court erred by admitting prejudicial “other acts” evidence: photographs of

Hicks holding a gun, gun magazine, and marijuana; and (3) he has newly discovered evidence

in the form of an affidavit from a witness who recants his prior statement to police. In a January

22, 2020 order, I denied Hicks’s motion to stay his habeas case under Rhines v. Weber, 544

U.S. 269 (2005) while he exhausted his claim about newly discovered evidence because he had

ample time left on his one-year statute of limitations to file a motion in state court. I directed

Hicks to inform the court whether he wanted to dismiss this case without prejudice so that he

could pursue his unexhausted claim in state court, or drop his unexhausted claim and move

forward with his habeas petition.

       Hicks has responded by filing a motion for reconsideration of my decision to deny his

request for a stay. Dkt. 6. I take him to be saying that I misapplied Rhines by considering the

time remaining on his habeas clock, rather than making a decision only on the merits of his

claims and a consideration whether he had good cause for raising his unexhausted claim. But
Hicks is incorrect. Nothing in Rhines suggests that a district court must stay a habeas case if the

petitioner has enough time on his one-year clock to pursue remedies in state court—which

stays the one-year clock—and then refile his habeas petition. As I explained in the January 22

order, courts have found that a petitioner’s right to federal review is not at risk when he has at

least 60 days remaining on his federal clock to initiate the state court exhaustion process and

return to federal court after completing it. See, e.g., Hatcher v. Tegels, No. 18-cv-75-wmc, 2018

WL 840164, at *2 (W.D. Wis. Feb. 13, 2018) (collecting cases). So I will deny his motion for

reconsideration.

       Hicks states that if I deny his motion, he would like to have his habeas petition

dismissed without prejudice so that he can pursue his unexhausted claim in state court. So I

will dismiss this case.



                                             ORDER

       IT IS ORDERED that:

       1. Petitioner Mickale Alonso Hicks’s motion for reconsideration, Dkt. 6, is DENIED.

       2. This case is DISMISSED without prejudice.

       Entered February 3, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
